Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/20 has been entered.
 Claims 2, 5-11, 21-24, and 27 are cancelled.  Claim 30 is new.  Claims 1, 3, 4, 12-20, 25, 26, and 28-30 are pending.
Applicant's amendments and arguments with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
The terminal disclaimer filed on 8/13/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,098,865 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Because the examined claims are free from the art, the search has been expanded to include all species within the elected group of compounds.

The amendments have precipitated new issues, the following new rejection will now apply.
An updated search has been performed, and upon further consideration the following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the compounds on pp. 8 and 9 in the amendment filed 8/13/20 that have an additional methyl group in the substituent X.  Because the independent claim has limited X to only -CH2-C(O)-NH-CH2-, this additional methyl group no longer has support, therefore there is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 12-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,354,549 B2 in view of Fontana et al. (WO 2007/065869 A1; of record).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds such as the one exemplified below; i.e. a polymeric prodrug conjugate of a deuterated docetaxel with a glycine linker.  The exemplified compound has several deuterium atoms, however in some instances the broad claim(s) requires none or as few as one to satisfy the instant claim elements. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent discloses methods of making polymeric prodrug conjugates of docetaxel with a glycine linker.  Looking to the specification for definition of this conjugate the following molecule is exemplified in column 19.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to the deuteration, the natural abundance of deuterium incorporation would have necessarily provided several different mono-deuterio isomers that anticipate the instantly claimed compounds; e.g. mono-deuterio analogs of the instant compound shown above.
Further, Fontana et al. discloses that docetaxel is extensively metabolized via the oxidation of the tert-butyl moiety in the C-13 side chain, and that the replacement of hydrogen with deuterium in the tert-butyl moiety can alter and significantly improve the pharmacological profile (see particularly pg. 6, lines 15-20).  Fontana et al. discloses tert-butyl-2H9]docetaxel in a pharmaceutically acceptable composition (shown below; see particularly claim 10), which can be used in the treatment of cancer (see, for example, Pg. 2, lines 25-28) as a solution for this issue.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The natural abundance of deuterium in the synthesis of the patented compounds would have anticipated the instant compounds, and, moreover, the addition of deuterium to taxoteres to improve their properties was known in the prior art.  Based on the patent claims, and what was known in the art, one of ordinary skill would have made the instant compounds.

Claims 1, 3, 4, 12-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,541,608 B2 in view of Fontana et al. (WO 2007/065869 A1; of record).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds such as the one exemplified below; i.e. a polymeric prodrug conjugate of a deuterated docetaxel with a glycine linker.  The exemplified compound has several deuterium atoms, however in some instances the broad claim(s) requires none or as few as one to satisfy the instant claim elements. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent discloses methods of making polymeric prodrug conjugates of taxanes with a glycine linker.  Looking to the specification for definition of this conjugate the following molecule is exemplified in column 19.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to the deuteration, the natural abundance of deuterium incorporation would have necessarily provided several mono-deuterio isomers that anticipate the instantly claimed compounds; e.g. mono-deuterio analogs of the instant compound shown above.
Further, Fontana et al. discloses that docetaxel is extensively metabolized via the oxidation of the tert-butyl moiety in the C-13 side chain, and that the replacement of hydrogen with deuterium in the tert-butyl moiety can alter and significantly improve the pharmacological profile (see particularly pg. 6, lines 15-20).  Fontana et al. discloses tert-butyl-2H9]docetaxel in a pharmaceutically acceptable composition (shown below; see particularly claim 10), which can be used in the treatment of cancer (see, for example, Pg. 2, lines 25-28) as a solution for this issue.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The natural abundance of deuterium in the synthesis of the patented compounds would have anticipated the instant compounds, and, moreover, the addition of deuterium to taxoteres such as docetaxel to improve their properties was known in the prior art.  Based on the patent claims, and what was known in the art, one of ordinary skill would have made the instant compounds.

Claims 1, 3, 4, 12-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,039,737 B2 in view of Fontana et al. (WO 2007/065869 A1; of record).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds such as the one exemplified below; i.e. a polymeric prodrug conjugate of a deuterated docetaxel with a glycine linker.  The exemplified compound has several deuterium atoms, however in some instances the broad claim(s) requires none or as few as one to satisfy the instant claim elements. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent discloses polymeric prodrug conjugates of docetaxel with a glycine linker, such as the one shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

With respect to the deuteration, the natural abundance of deuterium incorporation would have necessarily provided several different mono-deuterio isomers that anticipate the instantly claimed compounds; e.g. mono-deuterio analogs of the instant compound shown above.
Further, Fontana et al. discloses that docetaxel is extensively metabolized via the oxidation of the tert-butyl moiety in the C-13 side chain, and that the replacement of tert-butyl moiety can alter and significantly improve the pharmacological profile (see particularly pg. 6, lines 15-20).  Fontana et al. discloses [tert-butyl-2H9]docetaxel in a pharmaceutically acceptable composition (shown below; see particularly claim 10), which can be used in the treatment of cancer (see, for example, Pg. 2, lines 25-28) as a solution for this issue.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The natural abundance of deuterium in the synthesis of the patented compounds would have anticipated the instant compounds, and, moreover, the addition of deuterium to taxoteres such as docetaxel to improve their properties was known in the prior art.  Based on the patent claims, and what was known in the art, one of ordinary skill would have made the instant compounds.

Claims 1, 3, 4, 12-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,894,087 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to polymeric prodrug conjugates of a substituted docetaxel with a glycine linker.  
.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Response to Arguments
While the rejections herein are new, the for the sake of compact prosecution, the Examiner will address the arguments inasmuch as they might be applicable to said rejections.
The Applicant argues “Fontana describes deuterated docetaxel derivatives especially for their use as an internal standard in analytical methods (see page 2, lines 1-4). One of ordinary skill in the art would understand modification of the PEGylation of a deuterated docetaxel with a multi-arm PEG could likely interfere with such use as the deuterated docetaxel would need to be released from the PEG polymer before derivatives and metabolites could be used for comparison in an analytical method. Thus, PEGylation of the deuterated docetaxel of Fontana would likely result in a molecule that is inoperative for its use as an internal standard. Nor would one skilled in the art reasonably modify the PEGylated docetaxel of Kozlowski with deuterium in the terl-butyl moiety of docetaxel for therapeutic use. The Examiner asserts Fontana 
This is not found persuasive.  While Fontana et al. teaches the deuterated compounds as analytical standards, Fontana et al. also clearly teaches that they are useful for treatment as well; e.g. “their use in the treatment of leukemia/lymphoma and solid tumors” (see, for example, the Field of the Invention on pg. 1).  It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
With respect to the argument about the teaching that deuteration “can alter and significantly improve the pharmacological profile of docetaxel”, it is unclear how this could possibly be seen as anything other than beneficial, especially in light of the fact 
With respect to the argument that one of skill would not further alter the multi arm structure, the body has many ways to degrade compounds, e.g. in the GI tract, via liver enzymes in the first pass effect, in the plasma, in the cell, etc., and this is well-known to those of skill.  Those of skill in the art know that the improvement of pharmaceuticals is constant, and that there are always new modifications to attempt; the field is not static, there is not a, per se, “end” to the development of a drug or treatment.  Further, the multi-arm PEG docetaxel conjugates are designed to release the docetaxel, thus exposing it to the same biological pressures as the “naked” compound in the same environment.

Conclusion
 Claims 2, 5-11, 21-24, and 27 are cancelled.  Claims 28 and 29 are withdrawn.  Claims 1, 3, 4, 12-20, 25, 26, and 30 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627